Citation Nr: 0613857	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-24 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
a total rating for compensation purposes.

The issues of increased evaluations for diabetes mellitus, 
diabetic neuropathy of the right lower extremity, and 
diabetic neuropathy of the left lower extremity were also 
subjects of the Statement of the Case provided to the 
veteran.  The Board construes the veteran's statement of July 
19, 2004, which is considered as in lieu of a substantive 
appeal, as limiting the appeal to the issue listed on the 
preceding page.  Accordingly, only this issue will be 
addressed herein.  

 
FINDINGS OF FACT

1.  Service connection has been granted for status post 
medial meniscus and anterior cruciate tear, rated 30 percent 
disabling; diabetes mellitus, rated 20 percent disabling; 
diabetic neuropathy of the left lower extremity, rated 20 
percent disabling; diabetic neuropathy of the right lower 
extremity, rated 20 percent disabling; arthritis of the left 
knee, rated 10 percent disabling, right foot infection, rated 
10 percent disabling; and erectile dysfunction, left hand 
diabetic neuropathy, right hand diabetic neuropathy, and 
diabetic retinopathy, each rated as noncompensably disabling.

2.  The veteran has a college education and work experience 
as a communications technician; he last worked in May 1997.

3.  The veteran's service-connected disabilities prevent him 
from securing and maintaining a substantially gainful 
occupation consistent with his education and occupational 
experience.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the notice letters dated in November 
2003 and April 2004 complied with the specific requirements 
VCAA.  The United States Court of Appeals for Veterans 
Claims, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, this 
requirement was not met.  However, in view of the grant of 
the benefit sought, the Board finds that in the instant case 
the veteran has not been prejudiced by this defect.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim, including the 
issue of an earlier effective date.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  SEE Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the claim for a TDIU is being 
allowed the question as to the appropriate effective date to 
be assigned, while not provided to the veteran by the RO, 
will be addressed by the RO in effectuating the award of a 
TDIU.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities: provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability is rated 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability rating, disabilities of one or both lower 
extremities, including the bilateral factor, if applicable 
will be considered as one disability.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and, in the 
judgement of the rating agency, such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. §§ 
3.340, 4.16(a).  

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the present case, service connection is in effect for 
status post medial meniscus and anterior cruciate tear, rated 
30 percent disabling; diabetes mellitus, rated 20 percent 
disabling; diabetic neuropathy of the left lower extremity, 
rated 20 percent disabling; diabetic neuropathy of the right 
lower extremity, rated 20 percent disabling; arthritis of the 
left knee, rated 10 percent disabling, right foot infection, 
rated 10 percent disabling; and erectile dysfunction, left 
hand diabetic neuropathy, right hand diabetic neuropathy, and 
diabetic retinopathy, each rated as noncompensably disabling.  
His combined disability rating is 80 percent, and of that 80 
percent, he currently has a 60 percent combined rating for 
disabilities of both lower extremities.  As such, the 
schedular requirements of 38 C.F.R. § 4.16(a) are met and it 
must be determined whether the service-connected disabilities 
prevent the veteran from performing substantially gainful 
employment without regard to advancing age or nonservice-
connected disability.  

The record reflects that the veteran has a college education 
and work experience as a communications technician.  He last 
worked full-time in May 1997. The available evidence includes 
reports of VA examinations afforded the veteran in November 
2003.  These examinations show that the veteran has bilateral 
feet edema and a right plantar ulcer attributable to diabetes 
mellitus, which result in limited motion, weakness, lack of 
endurance and pain.  He was also noted to have decreased 
sensation in both legs up to the knees due to severe diabetic 
neuropathy causing leg weakness.  The left knee demonstrated 
limited and painful range of motion as well as weakness and 
lack of endurance.  As noted by the veteran's neurological 
examiner, the veteran is wheelchair bound.  It was the 
conclusion of this examiner that veteran was unable to work 
secondary to severe pain and leg dysfunction.  

In addition, his private physicians, in statements dated in 
July 2002 and February 2003, have stated that the veteran's 
severe diabetic conditions have limited his ability to walk 
and stand for prolonged periods.  In the latter statement it 
was further reported that the veteran was totally disabled 
and unable to work.

Based on the evidence, it is the Board's judgment, granting 
the benefit of the doubt to the veteran, that the service 
connected disorders prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his educational and occupational experience. 




ORDER

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


